DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

Examiner’s Amendment
2.	Authorization for this examiner’s amendment was given in an interview with Paul Schwarz on August 3, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 2 is canceled.

Change Claim 8 to:
8.	A color and infrared image sensor comprising:
a silicon substrate;
MOS transistors formed in the substrate and on the substrate;
a stack covering the substrate and comprising, from the substrate, a first photosensitive layer, an electrically-insulating layer, a second photosensitive layer, and color filters;
first and second electrodes on either side of the first photosensitive layer and delimiting first photodiodes in the first photosensitive layer;
third and fourth electrodes on either side of the second photosensitive layer and delimiting second photodiodes in the second photosensitive layer;
the first photosensitive layer configured to absorb the electromagnetic waves of the visible spectrum and of a first portion of the infrared spectrum and the second photosensitive layer configured to absorb the electromagnetic waves of the visible spectrum and to give way to the electromagnetic waves of said first portion of the infrared spectrum;
for an acquired color image comprising a plurality of pixels, each of the pixels comprising at least a first sub-pixel, a second sub-pixel, and a third sub-pixel, and each of the first, second, and third sub-pixels comprising one of the second photodiodes, one of the first photodiodes or a portion of one of the first photodiodes, and one of the color filters,
wherein the color filters of the first, second, and third sub-pixels give way to electromagnetic waves in different frequency ranges of the visible spectrum and give way to the electromagnetic waves of the infrared spectrum; and
for each of the pixels of the acquired color imagesecondsecond

Change Claim 16 to:
16.	A color and infrared image sensor comprising:
a silicon substrate;
MOS transistors formed in the substrate and on the substrate;
a stack covering the substrate and comprising, from the substrate, a first photosensitive layer, an electrically-insulating layer, a second photosensitive layer, and color filters;
first and second electrodes on either side of the first photosensitive layer and delimiting first photodiodes in the first photosensitive layer;
third and fourth electrodes on either side of the second photosensitive layer and delimiting second photodiodes in the second photosensitive layer;
the first photosensitive layer 
foran acquired color imagecomprising a plurality of pixels, each of the pixels comprising at least a first sub-pixel, a second sub-pixel, and a third sub-pixel, and each of the first, second, and third sub-pixels comprising one of the second photodiodes, one of the first photodiodes or a portion of one of the first photodiodes, and one of the color filters,
wherein the color filters of the first, second, and third sub-pixels give way to electromagnetic waves in different frequency ranges of the visible spectrum and give way to the electromagnetic waves of the infrared spectrum; and
an infrared filter covering said stack, the first and second photosensitive layers interposed between the substrate and the infrared filter, the infrared filter configured to give way to the electromagnetic waves of the visible spectrum, to give way to the electromagnetic waves of said first portion of the infrared spectrum, and to block the electromagnetic waves of at least a second portion of the infrared spectrum between the visible spectrum and the first portion of the infrared spectrum.


Allowable Subject Matter
3.	Claims 3 and 5-16 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance. The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 8, “for each of the pixels of the acquired color image, at least one fourth subpixel comprising one of the second photodiodes and one of the color filters, the color filter of the fourth sub-pixel configured to block the electromagnetic waves of the visible spectrum and to give way to electromagnetic waves in a second portion of the infrared spectrum between the visible spectrum and the first portion of the infrared spectrum, the second photosensitive layer configured to absorb electromagnetic waves in said second portion of the infrared spectrum” – as instantly claimed and in combination with the additionally claimed limitations. 

Claim 16, “an infrared filter covering said stack, the first and second photosensitive layers interposed between the substrate and the infrared filter, the infrared filter configured to give way to the electromagnetic waves of the visible spectrum, to give way to the electromagnetic waves of said first portion of the infrared spectrum, and to block the electromagnetic waves of at least a second portion of the infrared spectrum between the visible spectrum and the first portion of the infrared spectrum” – as instantly claimed and in combination with the additionally claimed limitations. All claims ultimately dependent on independent claim 16 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; pertinent prior art(s) and most relevant portion(s) is provided:
US 2019/0245008 A1 (Figs. 1-2); US 2019/0363269 A1 (Fig. 15D); US 2011/0260059 (Figs. 1a-b); US 2019/0239821 A1 (Figs. 5-6); US 2019/0214591 A1 (Fig. 13); US 2019/0189696 A1 (Figs. 7-8); US 2019/0115386 A1 (Fig. 7); US 2016/0380032 A1 (Fig. 2); US 2015/0287766 A1 (Figs. 5-6)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818